Press Release CAE reports first quarter financial results for fiscal year 2012 Revenue up 17% and net income up 16% compared to prior year Earnings per share of $0.17 compared to $0.14 in prior year C$3.5 billion order backlog and 1.05x quarterly book-to-sales Montreal, Canada, August 10, 2011 – (NYSE: CAE; TSX: CAE) – CAE today reported financial results for the first quarter ended June 30, 2011. Net income attributable to equity holders of the company was C$43.1million (C$0.17 per share) this quarter, compared to C$37.2million (C$0.14 per share) last year. All financial information is in Canadian dollars. Revenue for the quarter was $427.9 million, 17% higher than $366.4 million in the first quarter last year. “ We had good performance this quarter led by our Civil business, which continues to benefit from the commercial aerospace up-cycle and our leadership positions in emerging markets,” said Marc Parent, CAE’s President and Chief Executive Officer. “Full-flight simulator sales are off to a strong start and we signed three pivotal joint venture agreements, including the total outsourcing of training by AirAsia, one of the world’s fastest growing airlines. In Defence, order delays added margin pressure but we achieved solid revenue growth over last year. The market outlook has become more challenging as governments re-evaluate their force structures and contend with budget constraints. However, our healthy backlog, long-term value proposition and position in key growth defence markets give us confidence for future growth.” First quarter operating profit was $72.0 million, or 16.8% of revenue. Summary of consolidated results (amounts in millions, except for operating margins) Q1-2012 Q4-2011 Q3-2011 Q2-2011 Q1-2011 Revenue $ 465.6 410.8 388.0 366.4 Operating profit $ 77.8 70.3 68.8 65.7 As a % of revenue % Net income attributable to equity holders of the company $ 45.5 38.5 39.1 37.2 Backlog $ 3,449.0 3,224.9 3,199.9 3,116.3 CAE made the decision this quarter to report New Core Markets (NCMs) as a separate business segment in order to provide investors with greater visibility into these initiatives and to provide a clearer view of the performance of its Training and Services/Civil segment, which previously included NCMs. Civil segments Revenue for our combined Civil segments increased 19% in the first quarter to $210.1 million compared to $176.9million last year. Operating profit was $45.2 million (21.5% of revenue) compared to $36.4 million (20.6% of revenue) last year. Civil market activity strengthened for CAE during the first quarter with 11 full-flight simulator orders for customers in Asia, Europe, and the Americas. We also renewed and added a range of training contracts expected to generate $104.9 million in future revenue. We announced that we will double to eight the number of locations in our global network offering business aviation training, including the addition of centres in Asia and South America. In commercial aviation, we announced three important joint-ventures during the quarter at the Paris Air Show. We announced a joint-venture with AirAsia to provide the airline and other third-party customers with training for pilots, cabin crews, maintainers and ground services personnel. We also announced the launch of a new training centre joint-venture in Delhi, India with Interglobe, the parent company of IndiGo Airlines. We also announced a third joint-venture during the quarter with Mitsui & Co. to establish and operate a training centre in Japan in support of the upcoming Mitsubishi Regional Jet. 1 We received $229.8 million in combined civil segment orders this quarter representing a book-to-sales ratio of 1.09x. The ratio for the last 12 months was 1.27x. Training & Services/Civil (TS/C) (amounts inmillions except operating margins, RSEU and FFSs deployed) Q1-2012 Q4-2011 Q3-2011 Q2-2011 Q1-2011 Revenue $ 124.0 121.0 113.2 109.9 109.9 Segment operating income $ 35.5 25.3 24.2 23.6 26.8 Operating margins % 28.6 20.9 21.4 21.5 24.4 Backlog $ 970.5 986.5 774.2 695.3 706.8 RSEU 137 132 132 131 132 FFS deployed 160 156 152 151 150 Simulation Products/Civil (SP/C) (amounts inmillions except operating margins) Q1-2012 Q4-2011 Q3-2011 Q2-2011 Q1-2011 Revenue $ 86.1 76.2 66.7 63.0 67.0 Segment operating income $ 9.7 9.4 7.9 7.9 9.6 Operating margins % 11.3 12.3 11.8 12.5 14.3 Backlog $ 341.1 303.8 324.3 304.7 251.3 Military segments Revenue for CAE’s combined Military segments increased 14% in the first quarter to $206.4 million compared to $181.8million last year. Operating profit was $29.4million (14.2% of revenue), compared to $31.2 million (17.2% of revenue) last year. During the quarter, CAE was awarded a letter subcontract by Boeing Training Systems and Services to provide maintenance and support services for M-346 jet-fighter full-mission simulators being developed for an international customer. The support services will begin in 2013 following delivery of the M-346 ground-based training system, and will run for a period of 20 years. We also saw the resumption of U.S. procurement activity resulting in a contract to CAE from the United States Navy to design and manufacture two additional MH-60R Seahawk helicopter trainers. We also won a subcontract to design and manufacture trainers for the United States Air Force under Boeing’s C-130 Avionics Modernization Program. In the land domain, we were awarded a contract for five Abrams tank maintenance training systems for the United States Army. We also teamed with Force Protection Industries to compete for the Canadian Forces Tactical Armoured Patrol Vehicle project. Combined Military orders in the quarter totaled $209.7 million for a book-to-sales ratio of 1.02x. The ratio for the last 12 months was 0.98x. In addition to CAE’s combined military backlog of $2.15 billion at June 30, 2011, CAE’s unfunded military backlog(2) was $342.3 million. Simulation Products/Military (SP/M) (amounts inmillions except operating margins) Q1-2012 Q4-2011 Q3-2011 Q2-2011 Q1-2011 Revenue $ 135.2 179.3 153.7 137.2 115.8 Segment operating income $ 18.8 34.0 28.6 25.1 17.3 Operating margins % 13.9 19.0 18.6 18.3 14.9 Backlog $ 897.8 888.7 883.0 922.2 922.9 Training & Services /Military (TS/M) (amounts inmillions except operating margins) Q1-2012 Q4-2011 Q3-2011 Q2-2011 Q1-2011 Revenue $ 71.2 78.0 66.1 69.8 66.0 Segment operating income $ 10.6 12.0 10.9 13.5 13.9 Operating margins % 14.9 15.4 16.5 19.3 21.1 Backlog $ 1,253.8 1,270.0 1,243.4 1,277.7 1,235.3 2 New Core Markets Revenue for New Core Markets increased 48% in the first quarter to $11.4 million compared to $7.7million last year.
